Citation Nr: 1732378	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-31 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1. Whether the reduction in the disability rating for prostate cancer residuals from 100 percent to 40 percent, effective June 1, 2012, was proper.

2. Entitlement to a rating in excess of 40 percent for prostate cancer residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to November 1968.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reduced the disability rating for the service-connected prostate cancer to noncompensable (0 percent), effective June 1, 2012.  The Veteran filed a Notice of Disagreement (NOD) in April 2012. The RO issued a Statement of the Case (SOC) in November 2012.  In November 2012, the Veteran filed his Substantive Appeal.  A November 2012 rating decision then increased the disability rating for the prostate cancer to 40 percent, effective June 1, 2012.  The Veteran continued to appeal.

In June 2015, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing). A copy of the hearing transcript has been associated with the claims file.

These matters were previously before the Board in January 2016.

The Board acknowledges that rating reduction claims are separate from increased rating claims. Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the Agency of Original Jurisdiction (AOJ) addressed the Veteran's entitlement to an increased rating in the November 2012 Statement of the Case and February 2016 Supplemental Statement of the Case.  Additionally, in his November 2012 VA Form 9, the Veteran asserted that he wets his clothes up to 5 times per day/night.  During his hearing, he stated that he refused to wear absorbent materials but that he wets his clothes about 5 times during the day and 4 times at night. Therefore, the Board finds that both the increased rating claim and the propriety of the rating reduction are within its jurisdiction.

The issue of entitlement to a rating in excess of 40 percent for prostate cancer residuals is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A January 2012 rating decision proposed to reduce the rating for prostate cancer from 100 percent disabling to 0 percent disabling. 

2. The proposed reduction was implemented in a March 2012 rating decision, effective June 1, 2012, and was made in compliance with applicable due process laws and regulations.

3. The medical evidence at the time of the reduction demonstrated that there had been no local reoccurrence or metastasis of the Veteran's prostate cancer and no surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, in more than six months. 


CONCLUSION OF LAW

The reduction of the disability rating for prostate cancer effective June 1, 2012, was proper. 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2015); 38 C.F.R. §§ 3.105 (e), 3.344, 4.115a, 4.115b, Diagnostic Code 7528 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained.  The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal. See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Rating Reduction - Prostate Cancer

The Veteran claims that the change in evaluation of his prostate cancer from 100 percent to 40 percent effective June 1, 2012, was improper.  Before the date of the reduction, the Veteran had been in receipt of a 100 percent rating for his prostate cancer since November 8, 2004, or for greater than five years.  

As an initial matter, the Veteran's representative in his brief argued that the prostate cancer rating had been in effect for a period of more than five years and that the provisions of 38  C.F.R. § 3.344 should therefore apply.  However, the provisions of 38 C.F.R. which apply to rating reductions, are not for application in this case, as the United States Court of Appeals for Veterans Claims (CAVC) has held that, where, as with prostate cancer, a diagnostic code requires assignment of a 100 percent evaluation for a finite period of time, followed by the requirement that the disorder thereafter be rated based on residuals, the assignment of a lower disability rating based on those residuals does not constitute a reduction. See Rossiello v. Principi, 3 Vet. App. 430 (1992). 

VA regulations provide that prostate cancer (malignant neoplasms of the genitourinary system) are to be rated at 100 percent for six months following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the rating is to be based on either voiding dysfunction or renal dysfunction.

Here, the Veteran was diagnosed with prostate cancer in October 2004 at the Tulsa VAMC; he underwent radiation treatment at the Shreveport VAMC until March 22, 2005.  Antiandrogen therapy was continued until 2006.  Thereafter, the medical record does not reflect any local recurrence or metastasis of the Veteran's prostate cancer prior to the change in evaluation that became effective in June 2012.  This is consistent with the multiple PSA tests conducted between September 2005 and August 2014, the results of which ranged from 0.0 to 1.0, as well as the 2011 VA examination report, which showed that the Veteran's PSA levels were normal and that his prostate cancer had been in remission (with his last treatment approximately 5 years prior). 

Given these findings, the Board concludes that the Veteran's prostate cancer was effectively in remission for a number of years following his initial treatments in 2005 and 2006.  He was appropriately provided with a 100 percent rating for at least six months.  In this case, the 100 percent rating was continued for a number of years.  He was not rated on the residuals until following the November 2011 and October 2012 VA examinations, which found the cancer to be in remission with no metastatic disease or local recurrence. 

As stated above, the Veteran was notified of the RO's intent to reduce his rating for his prostate cancer residuals by a letter dated in January 2012 to his address of record.  Thereafter, he was afforded an opportunity to have a pre-determination hearing and given at least 60 days in which to present additional evidence. See 38 C.F.R. § 3.105 (e).  Final action to reduce the rating for his prostate cancer was taken pursuant to 38 C.F.R. § 3.105 (e) in a March 2012 decision.  The rating reduction was made effective beginning June 1, 2012.  Thereafter, the RO increased the rating for prostate cancer residuals to 40 percent, also effective June 1, 2012.  

The above actions by the RO complied with any requirements of 38 C.F.R. § 3.105 (e) to the extent it is considered to be applicable. 

Again, while this case was procedurally styled a reduction by the RO, the fact remains that the schedular rating criteria specifically provides for a rating of a prostate cancer claim for six months following cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  While the Veteran's VA examination(s) occurred more than six months after what is now shown to be the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the Veteran was not prejudiced by this as he was provided a 100 percent rating for an additional 6 years, despite the evidence now showing that his prostate cancer had become inactive.

During the Veteran's 2015 Board hearing, it was argued that his PSA levels were currently at 5.0.  However, this is inconsistent with the contemporaneous VA medical records which show levels ranging from 0.10 to 0.17. See Tulsa VAMC Outpatient Treatment Records, dated from 2010 to 2015.  Moreover, neither the Veteran nor his representative possess the medical training and expertise to provide a complex medical opinion as to a particular cancer. See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, this opinion is insufficient to show that his prostate cancer has remained active or reoccurred.  Medical evidence was obtained to address this question, but the VA examination reports and the VA treatment records convincingly establish that the Veteran's prostate cancer was not active as of the change in the assigned rating. 

Accordingly, the Board finds that the reduction of the 100 percent rating as of June 2012 was appropriate.


ORDER

The reduction in the disability rating for prostate cancer residuals from 100 percent to 40 percent, effective June 1, 2012, was proper; the appeal is denied.  


REMAND

As noted in the Introduction, the Veteran has essentially endorsed a worsening of his prostate cancer residuals since he was last examined by VA in 2012, warranting an updated VA examination. See VA Form 9; see also Hearing Transcript.  Any outstanding treatment records should also be secured.


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain all outstanding records of any private treatment of the Veteran's prostate cancer residuals. 

3. Then obtain a VA examination to ascertain the current severity of the Veteran's prostate cancer residuals.  All indicated tests and studies should be performed, and all findings reported in detail.

4. Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


